DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. US-PGPUB No. 2022/0138249 (hereinafter Xie) in view of Chen et al. US-PGPUB No.2022/0139253 (hereinafter Chen) and Kang US-PGPUB No. 2020/0197746 (hereinafter Kang). 
Re Claim 1:  
Xie teaches a commodity guiding method, comprising: 
identifying identity information of a character in a first picture (
Xie teaches at Paragraph 0059 accessing labels for digital content depicted within the digital images and retrieving digital images based on a digital image query and at Paragraph 0075 that the pose search system 102 identifies those digital images whose labels correspond to the keyword query “Woman yoga”. 
Xie teaches at Paragraph 0061 that the pose search system 102 receives a digital image of a human figure in a query pose and/or a virtual mannequin arranged according to a query pose and at Paragraph 0114 that the pose search system 102 omits the acts 706-710 and instead performs the act 712 to generate virtual mannequin based on the pose from the received digital image and at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin. 
Xie teaches at Paragraph 0110 that the pose search system 102 determines the new pose for the digital image selected from among the identified digital images. 
Xie teaches at Paragraph 0115 that the pose search system 102 further receives a digital image and identifies digital images depicting digital content corresponding to the received digital image depicting a man or a woman or a particular scenery and that further depict human figures in poses similar to the query pose of the modified virtual mannequin); 
performing posture identification on the character in the first picture, to obtain posture information (Xie teaches at FIG. 7 and Paragraph 0106 identifying identity information (a human figure) of a character in the digital image 702 and at Paragraph 0114 that the pose search system 102 omits the acts 706-710 and instead performs the act 712 to generate virtual mannequin based on the pose from the received digital image and at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin. 
Xie teaches at FIG. 7 and Paragraph 0106-0108 the pose search system 102 performs an act 704 to determine a pose from the digital image and at Paragraph 0110 that the pose search system 102 determines the new pose for the digital image selected from among the identified digital images); 
matching the posture information of the character in the first picture with posture information of a same character in a plurality of prestored commodity pictures, and determining the successfully matched commodity picture as a recommended commodity picture of the first picture (Xie teaches at FIG. 7 and Paragraph 0108 that the pose search system 102 accesses a repository of digital images stored on the database 114 to search for and identify digital images that depict human figures with candidate digital poses corresponding to the pose. For example, the pose search system 102 identifies digital images depicting human figures in poses that are within a threshold similarity of the pose of a women standing on one leg with her hands in an overhead, closed position. Xie teaches at Paragraph 0109 that the pose search system 102 performs an act 708 to receive a selection of a digital image. 
Xie teaches at FIG. 7 and Paragraph 0110-0114 that the pose search system 102 further performs an act 712 to generate a virtual mannequin…generates a virtual mannequin by arranging manipulable joints and interconnecting segments according to the locations of corresponding joints and segments indicated by the pose of the human figure identified in the selected digital image and at Paragraph 0113 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin). 
Xie at least suggests the claim limitation: 
displaying a commodity guiding identifier in an area within or around the first picture (
Xieu teaches at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin. 
Xie teaches at FIG. 7 and Paragraph 0110-0114 that the pose search system 102 further performs an act 712 to generate a virtual mannequin…generates a virtual mannequin by arranging manipulable joints and interconnecting segments according to the locations of corresponding joints and segments indicated by the pose of the human figure identified in the selected digital image and at Paragraph 0113 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin); and 
switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered (Xie teaches at FIGS. 6A-6B and FIGS. 7A-7B switching from the first image 604 to the recommended commodity picture after the user guiding interaction is triggered. 
Xie teaches at FIG. 7 and Paragraph 0113 that the pose search system 102 performs an act 716 to generate a query response from the modified virtual mannequin and at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin and at Paragraph 0117-0119 that the pose search system 102 generates the query response images 808 and 812. The pose search system 102 generates the updated query response 812.
Xie teaches at FIG. 7 and Paragraph 0110-0114 that the pose search system 102 further performs an act 712 to generate a virtual mannequin…generates a virtual mannequin by arranging manipulable joints and interconnecting segments according to the locations of corresponding joints and segments indicated by the pose of the human figure identified in the selected digital image and at Paragraph 0113 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin).
However, Kang/Chen teaches the claim limitation: displaying a commodity guiding identifier in an area within or around the first picture (
Kang teaches at FIGS. 4-5 and Paragraph 0076 displaying a commodity guiding identifier 511 in an area within or around the first picture---the user posture image 41. Kang teaches at Paragraph 0076 that the apparatus for providing posture guide 100 may identify the tutoring motion 501…for providing posture guide 100 may acquire an image for the change and display a change of the user posture image 41…the posture guide lines 511 and posture guide lines 521 are lines for guiding a movement of the skeleton which forms the skeletal structure of the arm.  
Chen teaches at FIG. 6 and S240-S250 selecting one of the action posture guidance information from the guidance knowledge based according to the comparison result); and 
switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered (Kang teaches at FIG. 10 and Paragraph 0101 that the user posture image illustrated in FIG. 9 is changed and a case where the user raises both arms and lowers legs is illustrated. 
Kang teaches at Paragraph 0076 that the apparatus for providing posture guide 100 may identify the tutoring motion 501…for providing posture guide 100 may acquire an image for the change and display a change of the user posture image 41…the posture guide lines 511 and posture guide lines 521 are lines for guiding a movement of the skeleton which forms the skeletal structure of the arm. 
Kang teaches at FIGS. 6-11 switching the user posture image 41 into the recommended commodity picture and at Paragraph 0079 that FIG. 6 illustrates a case the tutor raises both arms on the tutoring image 30 as the guide information. 
Chen teaches at FIGS. 8-10 and Paragraph 0029-0030 switching the first picture into the recommended picture with the postures corresponding to the recommended standard store pictures after the guidance information is triggered). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have generated guidance information and to have displayed picture images according to the guidance information. One of the ordinary skill in the art would have been motivated to have displayed the modified picture images in accordance with the guidance information. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the posture information of the character in the first picture comprises an arm posture and/or a leg posture of the character; 
the successfully matched commodity picture comprises a commodity picture consistent with the arm posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with the leg posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with both the arm posture and the leg posture of the character in the first picture. 
However, Kang/Xie further teaches the claim limitation that claim limitation that the posture information of the character in the first picture comprises an arm posture and/or a leg posture of the character; 
the successfully matched commodity picture comprises a commodity picture consistent with the arm posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with the leg posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with both the arm posture and the leg posture of the character in the first picture (Kang teaches at FIGS. 4-5 and Paragraph 0076 displaying a commodity guiding identifier 511 in an area within or around the first picture---the user posture image 41. Kang teaches at Paragraph 0076 that the apparatus for providing posture guide 100 may identify the tutoring motion 501…for providing posture guide 100 may acquire an image for the change and display a change of the user posture image 41…the posture guide lines 511 and posture guide lines 521 are lines for guiding a movement of the skeleton which forms the skeletal structure of the arm and at Paragraph 0101 that the user raises both arms and lowers legs.  
Xie teaches at Paragraph 0066 that the pose search system 102 arranges the virtual mannequin with an open-armed, one-legged pose to match the query pose identified from the digital image 202 and at Paragraph 0071 that the pose search system 102 identifies the digital images 214 depicting woman in yoga poses standing on one leg with their hands in closed positions and at Paragraph 0096 and Paragraph 0103 that the pose search system 102 receives a modification from a one-legged pose to a two-legged pose and further receives a modification from hands together above the head to hands spread out above the head).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered, comprises: 
directly switching the first picture into the recommended commodity picture within a first preset time period after the commodity guiding identifier is triggered; or, 
switching the first picture into the recommended commodity picture in a gradual switching mode within a second preset time period after the commodity guiding identifier is triggered.
Kang/Xie at least suggests the claim limitation: 
that the switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered, comprises: 
directly switching the first picture into the recommended commodity picture within a first preset time period after the commodity guiding identifier is triggered; or, 
switching the first picture into the recommended commodity picture in a gradual switching mode within a second preset time period after the commodity guiding identifier is triggered (
Kang teaches at FIGS. 4-5 and Paragraph 0076 displaying a commodity guiding identifier 511 in an area within or around the first picture---the user posture image 41. Kang teaches at Paragraph 0076 that the apparatus for providing posture guide 100 may identify the tutoring motion 501…for providing posture guide 100 may acquire an image for the change and display a change of the user posture image 41…the posture guide lines 511 and posture guide lines 521 are lines for guiding a movement of the skeleton which forms the skeletal structure of the arm and at Paragraph 0101 that the user raises both arms and lowers legs.  
Xie teaches at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin. 
Xie teaches at FIG. 7 and Paragraph 0110-0114 that the pose search system 102 further performs an act 712 to generate a virtual mannequin…generates a virtual mannequin by arranging manipulable joints and interconnecting segments according to the locations of corresponding joints and segments indicated by the pose of the human figure identified in the selected digital image and at Paragraph 0113 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin. 
Xie teaches at FIGS. 6A-6B and FIGS. 7A-7B switching from the first image 604 to the recommended commodity picture after the user guiding interaction is triggered. 
Xie teaches at FIG. 7 and Paragraph 0113 that the pose search system 102 performs an act 716 to generate a query response from the modified virtual mannequin and at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin and at Paragraph 0117-0119 that the pose search system 102 generates the query response images 808 and 812. The pose search system 102 generates the updated query response 812.
Xie teaches at FIG. 7 and Paragraph 0110-0114 that the pose search system 102 further performs an act 712 to generate a virtual mannequin…generates a virtual mannequin by arranging manipulable joints and interconnecting segments according to the locations of corresponding joints and segments indicated by the pose of the human figure identified in the selected digital image and at Paragraph 0113 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin).
However, Chen teaches the claim limitation: that the switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered, comprises: 
directly switching the first picture into the recommended commodity picture within a first preset time period after the commodity guiding identifier is triggered; or, 
switching the first picture into the recommended commodity picture in a gradual switching mode within a second preset time period after the commodity guiding identifier is triggered (
Chen teaches at FIG. 6 and S240-S250 selecting one of the action posture guidance information from the guidance knowledge based according to the comparison result. 
Chen teaches at FIGS. 8-10 and Paragraph 0029-0030 switching the first picture into the recommended picture with the postures corresponding to the recommended standard store pictures after the guidance information is triggered). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have generated guidance information and to have displayed picture images according to the guidance information. One of the ordinary skill in the art would have been motivated to have displayed the modified picture images in accordance with the guidance information. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that, before performing picture identification processing on the first picture, the method further comprising: 
collecting commodity pictures, wherein the commodity pictures comprise commodities manufactured according to characters; 
performing identity identification on the characters in the collected commodity pictures, to obtain identity information of the characters in the respective commodity pictures; 
performing posture identification on the characters in the collected commodity pictures, to obtain posture information of the characters in the respective commodity pictures; and 
storing the collected commodity pictures, the identity information of the characters in the respective commodity pictures and the posture information of the characters in the respective commodity pictures into a database.
However, Chen and Xie further teach the claim limitation that claim limitation that, before performing picture identification processing on the first picture, the method further comprising: 
collecting commodity pictures, wherein the commodity pictures comprise commodities manufactured according to characters; 
performing identity identification on the characters in the collected commodity pictures, to obtain identity information of the characters in the respective commodity pictures; 
performing posture identification on the characters in the collected commodity pictures, to obtain posture information of the characters in the respective commodity pictures; and 
storing the collected commodity pictures, the identity information of the characters in the respective commodity pictures and the posture information of the characters in the respective commodity pictures into a database (
Xie teaches at Paragraph 0059 accessing labels for digital content depicted within the digital images and retrieving digital images based on a digital image query and at Paragraph 0075 that the pose search system 102 identifies those digital images whose labels correspond to the keyword query “Woman yoga” and at Paragraph 0080-0082 that the pose search system 102 identifies digital images depicting digital content reflecting “Woman yoga” as determined from labels of the digital content and further depicting human figures in poses matching within a threshold similarity of the query pose and at Paragraph 0123 that the pose search system 102 identifies labels associated with stored digital images and compares the labels with the keyword query terms such as “woman” and “yoga”. Xie teaches at Paragraph 0116 that the pose search system 102 determines a pose from the digital image and provides a virtual mannequin based on the pose of the digital image and generates a query response in response to modifications made to the virtual mannequin. Xie teaches at Paragraph 0113 and Paragraph 0165 that the pose search system 102 searches the digital image repository in the database 114 to identify digital images that portray human figures in poses that are within a threshold similarity of the query pose of the modified virtual mannequin. 


Chen teaches at Paragraph 0023 that the information mark can be a position mark or a time mark on any of the limbs, or an angle mark on any of the joints and the limb connected thereto…the editor selects a skeleton image for standard specific action posture and performs information marking on the selected skeleton image for standard specific action posture. Chen teaches at Paragraph 0022-0024 that a standard action posture video SV includes a standard specific action posture and the standard skeleton video SSV includes several skeleton images for standard specific action posture SSP corresponding to the standard specific action posture….the skeleton images for standard specific action posture SSP and the action posture guidance information GI corresponding to the skeleton images for standard specific action posture are stored to the storage device 130).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability. 
Xie further teaches the claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability (Xie teaches at Paragraph 0045-0047 that the pose search system uses a pose neural network….the term neural network includes a model of interconnected artificial neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the neural network…the term “pose neural network” refers to a neural network trained or tuned to identify poses and at Paragraph 0059 that the database 114…stores various neural networks including a pose neural network and a 2D-to-3D neural network and at Paragraph 0063-0065 that the pose search system 102 determines a query pose of the digital image 202…utilizes a pose neural network to process the digital image 202 and identify locations for joints and/or segments…the pose search system 102 utilizes a pose neural network to generate candidate digital poses for stored digital images…to identify those candidate digital poses within a threshold similarity of the query pose and at Paragraph 0076 that the pose search system 102 further generates digital content vectors for the digital content associated with the stored digital images. Digital content vectors can include feature vector representations of objects portrayed in a digital image, e.g., a feature vector generated by processing the digital image utilizing a neural network…digital content vectors also include a feature vector representation of a label for digital content portrayed in a digital image…by processing a digital image label utilizing a neural network and at Paragraph 0094 that the pose search system 102 utilizes a 2D-to-3D neural network to generate a 3D virtual mannequin…to generate or determine a 3D pose of a selected digital image and to generate a 3D virtual mannequin with 3D manipulable joints and segments and at Paragraph 0107 that the pose search system 102 utilizes a pose neural network to identify a human figure within the digital image and at Paragraph 0136-0140 that the pose search system 102 utilizes the pose neural network 1104 to extract 14 2D joint vectors). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character.
However, Xie and Chen further teach the claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character (Xie teaches at Paragraph 0047 that human figure includes a cartoon portrayal of a human character in a digital image). 
Re Claim 7: 
The claim 7 recites an electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform operations of: 
identifying identity information of a character in a first picture; 
performing posture identification on the character in the first picture, to obtain posture information; 
matching the posture information of the character in the first picture with posture information of a same character in a plurality of prestored commodity pictures, and determining the successfully matched commodity picture as a recommended commodity picture of the first picture; 
displaying a commodity guiding identifier in an area within or around the first picture; and 
switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered. 
The claim 7 is in parallel with the claim 1 in an apparatus form. The claim 7 is subject to the same rationale of rejection as the claim 1. 
Moreover, Xie further teaches the claim limitation of an electronic device (e.g., the client device 108 of FIG. 1 and FIG. 14 and Paragraph 0153), comprising: at least one processor (e.g., the processor of Paragraph 0160); and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor to enable the at least one processor to perform operations of [the method of the claim 1] (Xie Paragraph 0160 citing that the components of the pose search system 102 can include software, hardware or both. For example, the components of the pose search system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the pose search system 102 can cause the computing device 1400 to perform the methods described herein). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the posture information of the character in the first picture comprises an arm posture and/or a leg posture of the character; 
the successfully matched commodity picture comprises a commodity picture consistent with the arm posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with the leg posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with both the arm posture and the leg posture of the character in the first picture.
The claim 8 is in parallel with the claim 2 in an apparatus form. The claim 8 is subject to the same rationale of rejection as the claim 2. 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered, comprises: directly switching the first picture into the recommended commodity picture within a first preset time period after the commodity guiding identifier is triggered; or, switching the first picture into the recommended commodity picture in a gradual switching mode within a second preset time period after the commodity guiding identifier is triggered.
The claim 9 is in parallel with the claim 3 in an apparatus form. The claim 9 is subject to the same rationale of rejection as the claim 3. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that, before performing picture identification processing on the first picture, the instructions are executable by the at least one processor to enable the at least one processor to further execute operations of: 
collecting commodity pictures, wherein the commodity pictures comprise commodities manufactured according to characters; 
performing identity identification on the characters in the collected commodity pictures, to obtain identity information of the characters in the respective commodity pictures; 
performing posture identification on the characters in the collected commodity pictures, to obtain posture information of the characters in the respective commodity pictures; and 
storing the collected commodity pictures, the identity information of the characters in the respective commodity pictures and the posture information of the characters in the respective commodity pictures into a database.
The claim 10 is in parallel with the claim 4 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 4. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability.
However, Xie further teaches the claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability (Xie teaches at Paragraph 0045-0047 that the pose search system uses a pose neural network….the term neural network includes a model of interconnected artificial neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the neural network…the term “pose neural network” refers to a neural network trained or tuned to identify poses and at Paragraph 0059 that the database 114…stores various neural networks including a pose neural network and a 2D-to-3D neural network and at Paragraph 0063-0065 that the pose search system 102 determines a query pose of the digital image 202…utilizes a pose neural network to process the digital image 202 and identify locations for joints and/or segments…the pose search system 102 utilizes a pose neural network to generate candidate digital poses for stored digital images…to identify those candidate digital poses within a threshold similarity of the query pose and at Paragraph 0076 that the pose search system 102 further generates digital content vectors for the digital content associated with the stored digital images. Digital content vectors can include feature vector representations of objects portrayed in a digital image, e.g., a feature vector generated by processing the digital image utilizing a neural network…digital content vectors also include a feature vector representation of a label for digital content portrayed in a digital image…by processing a digital image label utilizing a neural network and at Paragraph 0094 that the pose search system 102 utilizes a 2D-to-3D neural network to generate a 3D virtual mannequin…to generate or determine a 3D pose of a selected digital image and to generate a 3D virtual mannequin with 3D manipulable joints and segments and at Paragraph 0107 that the pose search system 102 utilizes a pose neural network to identify a human figure within the digital image and at Paragraph 0136-0140 that the pose search system 102 utilizes the pose neural network 1104 to extract 14 2D joint vectors). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character.
However, Xie further teaches the claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character (Xie teaches at Paragraph 0047 that human figure includes a cartoon portrayal of a human character in a digital image). 
Re Claim 13: 
The claim 13 recites a non-transitory computer-readable storage medium storing computer instructions for enabling a computer to perform operations of: 
identifying identity information of a character in a first picture; 
performing posture identification on the character in the first picture, to obtain posture information; 
matching the posture information of the character in the first picture with posture information of a same character in a plurality of prestored commodity pictures, and 
determining the successfully matched commodity picture as a recommended commodity picture of the first picture; 
displaying a commodity guiding identifier in an area within or around the first picture; and

switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered.
The claim 13 is in parallel with the claim 1 in the form of a computer product claim. The claim 13 is subject to the same rationale of rejection as the claim 1. 
Moreover, Xie further teaches the claim limitation of a non-transitory computer-readable storage medium storing computer instructions for enabling a computer to perform operations of [the method of the claim 1] (Xie Paragraph 0160 citing that the components of the pose search system 102 can include software, hardware or both. For example, the components of the pose search system 102 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the pose search system 102 can cause the computing device 1400 to perform the methods described herein). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the posture information of the character in the first picture comprises an arm posture and/or a leg posture of the character; 
the successfully matched commodity picture comprises a commodity picture consistent with the arm posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with the leg posture of the character in the first picture; or 
the successfully matched commodity picture comprises a commodity picture consistent with both the arm posture and the leg posture of the character in the first picture. 
The claim 14 is in parallel with the claim 2 in the form of a computer product claim. The claim 14 is subject to the same rationale of rejection as the claim 2. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the switching the first picture into the recommended commodity picture after the commodity guiding identifier is triggered, comprises: 
directly switching the first picture into the recommended commodity picture within a first preset time period after the commodity guiding identifier is triggered; or, 
switching the first picture into the recommended commodity picture in a gradual switching mode within a second preset time period after the commodity guiding identifier is triggered.
The claim 15 is in parallel with the claim 3 in the form of a computer product claim. The claim 15 is subject to the same rationale of rejection as the claim 3. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that, before performing picture identification processing on the first picture, the computer instructions are executable by the computer to enable the computer to further execute operations of: 
collecting commodity pictures, wherein the commodity pictures comprise commodities manufactured according to characters; 
performing identity identification on the characters in the collected commodity pictures, to obtain identity information of the characters in the respective commodity pictures; 
performing posture identification on the characters in the collected commodity pictures, to obtain posture information of the characters in the respective commodity pictures; and 
storing the collected commodity pictures, the identity information of the characters in the respective commodity pictures and the posture information of the characters in the respective commodity pictures into a database.
The claim 16 is in parallel with the claim 4 in the form of a computer product claim. The claim 16 is subject to the same rationale of rejection as the claim 4. 
Re Claim 17: 
The claim 17 encompasses the same scope of inventio as that of the claim 16 except additional claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, 
the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability. 
However, Xie further teaches the claim limitation that the identity identification is performed on the characters in the collected commodity pictures through an identity identification model; and the posture identification is performed on the characters in the collected commodity pictures through a human posture identification model; wherein, 
the identity identification model and the human posture identification model are two different neural network models; or the identity identification model and the human posture identification model are a neural network model with identity identification capability and human posture identification capability (
Xie teaches at Paragraph 0045-0047 that the pose search system uses a pose neural network….the term neural network includes a model of interconnected artificial neurons that communicate and learn to approximate complex functions and generate outputs based on a plurality of inputs provided to the neural network…the term “pose neural network” refers to a neural network trained or tuned to identify poses and at Paragraph 0059 that the database 114…stores various neural networks including a pose neural network and a 2D-to-3D neural network and at Paragraph 0063-0065 that the pose search system 102 determines a query pose of the digital image 202…utilizes a pose neural network to process the digital image 202 and identify locations for joints and/or segments…the pose search system 102 utilizes a pose neural network to generate candidate digital poses for stored digital images…to identify those candidate digital poses within a threshold similarity of the query pose and at Paragraph 0076 that the pose search system 102 further generates digital content vectors for the digital content associated with the stored digital images. Digital content vectors can include feature vector representations of objects portrayed in a digital image, e.g., a feature vector generated by processing the digital image utilizing a neural network…digital content vectors also include a feature vector representation of a label for digital content portrayed in a digital image…by processing a digital image label utilizing a neural network and at Paragraph 0094 that the pose search system 102 utilizes a 2D-to-3D neural network to generate a 3D virtual mannequin…to generate or determine a 3D pose of a selected digital image and to generate a 3D virtual mannequin with 3D manipulable joints and segments and at Paragraph 0107 that the pose search system 102 utilizes a pose neural network to identify a human figure within the digital image and at Paragraph 0136-0140 that the pose search system 102 utilizes the pose neural network 1104 to extract 14 2D joint vectors). 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character. 
However, Xie further teaches the claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character (Xie teaches at Paragraph 0047 that human figure includes a cartoon portrayal of a human character in a digital image). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character. 
 However, Xie further teaches the claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character (Xie teaches at Paragraph 0047 that human figure includes a cartoon portrayal of a human character in a digital image). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character. 
However, Xie further teaches the claim limitation that the character comprises at least one of: a cartoon character, an animated character, a comic character, and a movie and television work character (Xie teaches at Paragraph 0047 that human figure includes a cartoon portrayal of a human character in a digital image). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613